

Trimble Inc.
Deferred Compensation Plan
Master Plan Document


Effective December 30, 2004
(as amended and restated August 26, 2020)


TABLE OF CONTENTS

ARTICLE 1. Definitions
ARTICLE 2. Selection, Enrollment, Eligibility
2.1 Selection by Committee
2.2    Enrollment and Eligibility Requirements; Commencement of Participation
ARTICLE 3. Deferral Commitments/Company Contribution Amounts/
Vesting/Crediting/Taxes
3.1 Minimum Deferrals
3.2 Maximum Deferral
3.3 Timing of Deferral Elections; Effect of Election Form
3.4 Withholding and Crediting of Annual Deferral Amounts
3.5 Company Contribution Amount
3.6 Vesting
3.7 Crediting/Debiting of Account Balances
3.8 FICA and Other Taxes
ARTICLE 4. Scheduled Distributions; Unforeseeable Emergencies
4.1 Scheduled Distributions
4.2 Other Benefits Take Precedence Over Scheduled Distributions
4.23 Unforeseeable Emergencies
ARTICLE 5. Change In Control Benefit
5.1 Change in Control Benefit
5.2 Payment of Change in Control Benefit
ARTICLE 6. Retirement Benefit
6.1 Retirement Benefit
6.2 Payment of Retirement Benefit
ARTICLE 7. Termination Benefit
7.1 Termination Benefit
7.2 Payment of Termination Benefit
ARTICLE 8. Disability Benefit
8.1 Disability Benefit
8.2 Payment of Disability Benefit
ARTICLE 9. Death Benefit
9.1 Death Benefit
9.2 Payment of Death Benefit



--------------------------------------------------------------------------------



ARTICLE 10. Beneficiary Designation
10.1 Beneficiary
10.2 Beneficiary Designation; Change; Spousal Consent
10.3 Acknowledgement
10.4 No Beneficiary Designation
10.5 Doubt as to Beneficiary
10.6 Discharge of Obligations
ARTICLE 11. Leave of Absence
11.1 Paid Leave of Absence
11.2 Unpaid Leave of Absence
ARTICLE 12. Termination and Suspension of Plan, Amendment or Modification
12.1 Termination and Suspension of Plan
12.2 Amendment
12.3 Plan Agreement
12.4 Effect of Payment
ARTICLE 13. Administration
13.1 Committee Duties
13.2 Administration Upon Change In Control
13.3 Agents
13.4 Binding Effect of Decisions
13.5 Indemnity of Committee
13.6 Employer Information
ARTICLE 14. Other Benefits and Agreements
14.1 Coordination with Other Benefits
ARTICLE 15. Claims Procedures
15.1 Presentation of Claim
15.2 Notification of Decision
15.3 Review of a Denied Claim
15.4 Decision on Review
15.5 Legal Action
ARTICLE 16. Trust
16.1 Establishment of the Trust
16.2 Interrelationship of the Plan and the Trust
16.3 Distributions From the Trust
ARTICLE 17. Miscellaneous
17.1 Status of Plan
17.2 Unsecured General Creditor
17.3 Employer’s Liability
17.4 Nonassignability
17.5 Not a Contract of Employment
17.6 Furnishing Information
17.7 Terms
17.8 Captions
17.9 Governing Law



--------------------------------------------------------------------------------



17.10 Notice
17.11 Successors
17.12 Spouse’s Interest
17.13 Validity
17.14 Incompetent
17.15 Domestic Relations Orders
17.16 Insurance
17.17 Distribution in the Event of Income Inclusion Under Code Section 409A
17.18 Deduction Limitation on Benefit Payments





--------------------------------------------------------------------------------



TRIMBLE INC.
DEFERRED COMPENSATION PLAN
Effective December 30, 2004
(as amended and restated August 26, 2020)
Purpose
The purpose of this Plan is to provide specified benefits to Directors and a
select group of management or highly compensated Employees who contribute
materially to the continued growth, development and future business success of
Trimble Inc., a Delaware corporation, and its subsidiaries, if any, that sponsor
this Plan. This Plan shall be unfunded for tax purposes and for purposes of
Title I of ERISA.
The Plan is amended and restated, effective August 26, 2020. Except as otherwise
provided below, effective December 30, 2004, the provisions of the Plan amended
and restated the plan provisions of the Trimble Inc. Nonqualified Deferred
Compensation Plan, which was originally effective February 10, 1994,
(“Nonqualified Deferred Compensation Plan”) with respect to all account balances
credited to the Nonqualified Deferred Compensation Plan; provided, however, the
provisions of this Plan are not intended to modify or affect the trust
provisions that relate to such account balances. The Plan previously was amended
and restated on December 30, 2004, on October 19, 2007, on October 25, 2010, on
May 9, 2014, on November 6, 2015, on October 1, 2016 and on December 31, 2018.
The Plan is intended to comply with all applicable law, including Code Section
409A and related Treasury guidance and Regulations, and shall be operated and
interpreted in accordance with this intention.
ARTICLE 1 Definitions
For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:
1.1 “Administrator” shall have the meaning ascribed to the term in Section 13.2
1.2 “Account Balance” shall mean, with respect to a Participant, an entry on the
records of the Employer equal to the sum of the Participant’s Annual Accounts.
The Account Balance shall be a bookkeeping entry only and shall be utilized
solely as a device for the measurement and determination of the amounts to be
paid to a Participant, or his or her designated Beneficiary, pursuant to this
Plan.
If a Participant is both an Employee and a Director and participates in the Plan
in each capacity, then separate Account Balances (and separate Annual Accounts,
if applicable) shall be established for such Participant as a device for the
measurement and determination of the (a) amounts deferred under the Plan that
are attributable to the Participant’s status as an Employee, and (b) amounts
deferred under the Plan that are attributable to the Participant’s status as a
Director.



--------------------------------------------------------------------------------



1.3 “Annual Account” shall mean, with respect to a Participant, an entry on the
records of the Employer equal to (a) the sum of the Participant’s Annual
Deferral Amount and Company Contribution Amount for any one Plan Year, plus (b)
amounts credited or debited to such amounts pursuant to this Plan, less (c) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to the Annual Account for such Plan Year. The Annual Account
shall be a bookkeeping entry only and shall be utilized solely as a device for
the measurement and determination of the amounts to be paid to a Participant, or
his or her designated Beneficiary, pursuant to this Plan.
1.4 “Annual Deferral Amount” shall mean that portion of a Participant's Base
Salary, Bonus, Commissions (prior to the 2015 Restatement Date), Director Fees
and LTIP Amounts that a Participant defers in accordance with Article 3 for any
one Plan Year, without regard to whether such amounts are withheld and credited
during such Plan Year.
1.5 “Annual Installment Method” shall mean the method used to determine the
amount of each payment due to a Participant who has elected to receive a benefit
over a period of years in accordance with the applicable provisions of the Plan.
The amount of each annual payment due to the Participant shall be calculated by
multiplying the balance of the Participant’s benefit by a fraction, the
numerator of which is one and the denominator of which is the remaining number
of annual payments due to the Participant. The amount of the first annual
payment shall be calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, and the amount of each subsequent
annual payment shall be calculated on or around each anniversary of such Benefit
Distribution Date. For purposes of this Plan, the right to receive a benefit
payment in annual installments shall be treated as the entitlement to a single
payment.
1.6 “Base Salary” shall mean the cash compensation relating to services
performed during any Plan Year, excluding distributions from nonqualified
deferred compensation plans, bonuses, commissions, overtime, fringe benefits,
stock options, relocation expenses, incentive payments, non-monetary awards,
director fees and other fees, and automobile and other allowances paid to a
Participant for employment services rendered (whether or not such allowances are
included in the Employee’s gross income). Base Salary shall be calculated before
reduction for compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or nonqualified plans of any Employer and
shall be calculated to include amounts not otherwise included in the
Participant's gross income under Code Sections 125, 402(e)(3), 402(h), or 403(b)
pursuant to plans established by any Employer; provided, however, that all such
amounts will be included in compensation only to the extent that had there been
no such plan, the amount would have been payable in cash to the Employee.
1.7 “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 10, that are entitled to receive
benefits under this Plan upon the death of a Participant.
1.8 “Beneficiary Designation Form” shall mean the form established from time to
time by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.



--------------------------------------------------------------------------------



1.9 “Benefit Distribution Date” shall mean the date upon which all or an
objectively determinable portion of a Participant’s vested benefits will become
eligible for distribution. Except as otherwise provided in the Plan, a
Participant’s Benefit Distribution Date shall be determined based on the
earliest to occur of an event or scheduled date set forth in Articles 4 through
9, as applicable.
1.10 “Board” shall mean the board of directors of the Company.
1.11 “Bonus” shall mean any compensation, excluding Base Salary, Commissions and
LTIP Amounts, earned by a Participant under any of Employee bonus and/or cash
incentive plans that are designated by the Committee, in its sole discretion,
from time to time as eligible for deferral under the Plan.
1.12 “Change in Control” shall mean the occurrence of a “change in the
ownership,” a “change in the effective control” or a “change in the ownership of
a substantial portion of the assets” of a corporation, as determined in
accordance with this Section and Treas. Reg. §1.409A-3(i)(5).
In order for an event described below to constitute a Change in Control with
respect to a Participant, except as otherwise provided in part (b)(ii) of this
Section, the applicable event must relate to the corporation for which the
Participant is providing services, the corporation that is liable for payment of
the Participant’s Account Balance (or all corporations liable for payment if
more than one), as identified by the Committee in accordance with Treas. Reg.
§1.409A-3(i)(5)(ii)(A)(2), or such other corporation identified by the Committee
in accordance with Treas. Reg. §1.409A-3(i)(5)(ii)(A)(3).
In determining whether an event shall be considered a “change in the ownership,”
a “change in the effective control” or a “change in the ownership of a
substantial portion of the assets” of a corporation, the following provisions
shall apply:
(a) A “change in the ownership” of the applicable corporation shall occur on the
date on which any one person, or more than one person acting as a group,
acquires ownership of stock of such corporation that, together with stock held
by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the stock of such corporation, as determined in
accordance with Treas. Reg. §1.409A-3(i)(5)(v). If a person or group is
considered either to own more than 50% of the total fair market value or total
voting power of the stock of such corporation, or to have effective control of
such corporation within the meaning of part (b) of this Section, and such person
or group acquires additional stock of such corporation, the acquisition of
additional stock by such person or group shall not be considered to cause a
“change in the ownership” of such corporation.
(b) A “change in the effective control” of the applicable corporation shall
occur on either of the following dates:
(i) The date on which any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of such
corporation possessing 30% or more of the total voting power of the stock of
such corporation, as determined in



--------------------------------------------------------------------------------



accordance with Treas. Reg. §1.409A-3(i)(5)(vi). If a person or group is
considered to possess 30% or more of the total voting power of the stock of a
corporation, and such person or group acquires additional stock of such
corporation, the acquisition of additional stock by such person or group shall
not be considered to cause a “change in the effective control” of such
corporation; or
(ii) The date on which a majority of the members of the applicable corporation’s
board of directors is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of such
corporation’s board of directors before the date of the appointment or election,
as determined in accordance with Treas. Reg. §1.409A-3(i)(5)(vi). In determining
whether the event described in the preceding sentence has occurred, the
applicable corporation to which the event must relate shall only include a
corporation identified in accordance with Treas. Reg. §1.409A-3(i)(5)(ii) for
which no other corporation is a majority shareholder.
(c) A “change in the ownership of a substantial portion of the assets” of the
applicable corporation shall occur on the date on which any one person, or more
than one person acting as a group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the corporation that have a total gross fair market value
equal to or more than 40% of the total gross fair market value of all of the
assets of the corporation immediately before such acquisition or acquisitions,
as determined in accordance with Treas. Reg. §1.409A-3(i)(5)(vii). A transfer of
assets shall not be treated as a “change in the ownership of a substantial
portion of the assets” when such transfer is made to an entity that is
controlled by the shareholders of the transferor corporation, as determined in
accordance with Treas. Reg. §1.409A-3(i)(5)(vii)(B).
1.13 “Change in Control Benefit” shall have the meaning ascribed to the term in
Section 5.1.
1.14 “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.
1.15 “Commissions” shall mean the cash commissions earned by a Participant
during a Plan Year prior to the 2015 Restatement Date, as determined in
accordance with Code Section 409A and related Treasury Regulations.
1.16 “Committee” shall mean the committee described in Article 13.
1.17 “Company” shall mean Trimble Inc., a Delaware corporation, and any
successor to all or substantially all of the Company’s assets or business.
1.18 “Company Contribution Amount” shall mean, for any one Plan Year, the amount
determined in accordance with Section 3.5.
1.19 “Compensation Committee” shall mean the Compensation Committee of the
Board.
1.20 “Director” shall mean a member of the Board.



--------------------------------------------------------------------------------



1.21 “Director Fees” shall mean the annual fees earned by a Director from any
Employer, including retainer fees and meetings fees, as compensation for serving
on the board of directors.
1.22 “Disability” or “Disabled” shall mean that a Participant is either (a)
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (b) by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Participant’s Employer. For purposes of this
Plan, a Participant shall be deemed Disabled if determined to be totally
disabled by the Social Security Administration. A Participant shall also be
deemed Disabled if determined to be disabled in accordance with the applicable
disability insurance program of such Participant’s Employer, provided that the
definition of “disability” applied under such disability insurance program
complies with the requirements of this Section.
1.23 “Election Form” shall mean the form, which may be in electronic format,
established from time to time by the Committee that a Participant completes,
signs and returns to the Committee to make an election under the Plan.
1.24 “Employee” shall mean a person who is an employee of an Employer.
1.25 “Employer(s)” shall mean the Company (a) and/or any of its Subsidiaries
(now in existence or hereafter formed or acquired), (b) and/or any of its other
subsidiaries (now in existence or hereafter formed or acquired) that have been
selected by the Board to participate in the Plan and have adopted the Plan as a
sponsor.
1.26 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.
1.27 “401(k) Plan” shall mean, with respect to an Employer, a plan qualified
under Code Section 401(a) that contains a cash or deferral arrangement described
in Code Section 401(k), adopted by the Employer, as it may be amended from time
to time, or any successor thereto.
1.28 “LTIP Amounts” shall mean any portion of the compensation attributable to a
Plan Year that is earned by a Participant under any Employer's long-term
incentive plan or any other long-term incentive arrangement that is designated
by the Committee, in its sole discretion, from time to time as eligible for
deferral under the Plan.
1.29 “Participant” shall mean any Employee or Director (a) who is selected to
participate in the Plan, (b) whose executed Plan Agreement, Election Form and
Beneficiary Designation Form are accepted by the Committee, and (c) whose Plan
Agreement has not terminated.
1.30 “Performance-Based Compensation” shall mean compensation the entitlement to
or amount of which is contingent on the satisfaction of pre-established
organizational or



--------------------------------------------------------------------------------



individual performance criteria relating to a performance period of at least 12
consecutive months, as determined by the Committee in accordance with Treas.
Reg. §1.409A-1(e).
1.31 “Plan” shall mean the Trimble Inc. Deferred Compensation Plan, which shall
be evidenced by this instrument, as it may be amended from time to time, and by
any other documents that together with this instrument define a Participant’s
rights to amounts credited to his or her Account Balance.
1.32 “Plan Agreement” shall mean a written agreement in the form prescribed by
or acceptable to the Committee that evidences a Participant’s agreement to the
terms of the Plan and which may establish additional terms or conditions of Plan
participation for a Participant. Unless otherwise determined by the Committee,
the most recent Plan Agreement accepted with respect to a Participant shall
supersede any prior Plan Agreements for such Participant. Plan Agreements may
vary among Participants and may provide additional benefits not set forth in the
Plan or limit the benefits otherwise provided under the Plan.
1.33 “Plan Year” shall mean a period beginning on January 1 of each calendar
year and continuing through December 31 of such calendar year.
1.34 “Pre-2014 Restatement Participant” shall mean a Participant who had
commenced participation in the Plan prior to the 2014 Restatement Date and who
continues to be eligible to elect an Annual Deferral Amount for Plan Years
following the 2014 Restatement Date.
1.35 “Restatement Date” shall mean October 25, 2010.
1.36 “Retirement,” “Retire(s)” or “Retired” shall mean with respect to a
Participant who is an Employee, a Separation from Service on or after the
attainment of (a) age sixty-five (65) with five (5) Years of Service, or (b) age
fifty-five (55) with ten (10) Years of Service; and shall mean with respect to a
Participant who is a Director, a Separation from Service as a Director with the
Company on or after the attainment of age seventy (70). If a Participant is both
an Employee and a Director and participates in the Plan in each capacity, (a)
the determination of whether the Participant qualifies for Retirement as an
Employee shall be made when the Participant experiences a Separation from
Service as an Employee and such determination shall only apply to the applicable
Account Balance established in accordance with Section 1.1 for amounts deferred
under the Plan as an Employee, and (b) the determination of whether the
Participant qualifies for Retirement as a Director shall be made at the time the
Participant experiences a Separation from Service as a Director and such
determination shall only apply to the applicable Account Balance established in
accordance with Section 1.1 for amounts deferred under the Plan as a Director.
1.37 “Retirement Benefit” shall have the meaning ascribed to the term in Section
6.1.
1.38 “Separation from Service” shall mean a termination of services provided by
a Participant to his or her Employer, whether voluntarily or involuntarily,
other than by reason of death or Disability, as determined by the Committee in
accordance with Treas. Reg. §1.409A-1(h). In determining whether a Participant
has experienced a Separation from Service, the following provisions shall apply:



--------------------------------------------------------------------------------



(a) For a Participant who provides services to an Employer as an Employee,
except as otherwise provided in part (c) of this Section, a Separation from
Service shall occur when such Participant has experienced a termination of
employment with such Employer. A Participant shall be considered to have
experienced a termination of employment when the facts and circumstances
indicate that the Participant and his or her Employer reasonably anticipate that
either (i) no further services will be performed for the Employer after a
certain date, or (ii) that the level of bona fide services the Participant will
perform for the Employer after such date (whether as an Employee or as an
independent contractor) will permanently decrease to no more than 20% of the
average level of bona fide services performed by such Participant (whether as an
Employee or an independent contractor) over the immediately preceding 36-month
period (or the full period of services to the Employer if the Participant has
been providing services to the Employer less than 36 months).
If a Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statute or by
contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such 6-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.
(b) For a Participant who provides services to an Employer as an independent
contractor, except as otherwise provided in part (c) of this Section, a
Separation from Service shall occur upon the expiration of the contract (or in
the case of more than one contract, all contracts) under which services are
performed for such Employer, provided that the expiration of such contract(s) is
determined by the Committee to constitute a good-faith and complete termination
of the contractual relationship between the Participant and such Employer.
(c) For a Participant who provides services to an Employer as both an Employee
and an independent contractor, a Separation from Service generally shall not
occur until the Participant has ceased providing services for such Employer as
both as an Employee and as an independent contractor, as determined in
accordance with the provisions set forth in parts (a) and (b) of this Section,
respectively. Similarly, if a Participant either (i) ceases providing services
for an Employer as an independent contractor and begins providing services for
such Employer as an Employee, or (ii) ceases providing services for an Employer
as an Employee and begins providing services for such Employer as an independent
contractor, the Participant will not be considered to have experienced a
Separation from Service until the Participant has ceased providing services for
such Employer in both capacities, as determined in accordance with the
applicable provisions set forth in parts (a) and (b) of this Section.
Notwithstanding the foregoing provisions in this part (c), if a Participant
provides services for an Employer as both an Employee and as a Director, to the
extent permitted by Treas. Reg. §1.409A-1(h)(5) the services provided by such
Participant as a Director shall not be



--------------------------------------------------------------------------------



taken into account in determining whether the Participant has experienced a
Separation from Service as an Employee, and the services provided by such
Participant as an Employee shall not be taken into account in determining
whether the Participant has experienced a Separation from Service as a Director.
1.39 “Subsidiary” shall mean a wholly owned subsidiary of the Company.
1.40 “Trust” shall mean one or more trusts established by the Company in
accordance with Article 16.
1.41 “Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant resulting from (a) an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary or the Participant’s
dependent (as defined in Code Section 152 without regard to paragraphs (b)(1),
(b)(2) and (d)(1)(b) thereof), (b) a loss of the Participant’s property due to
casualty, or (c) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined by the Committee based on the relevant facts and
circumstances.
1.42 “Years of Service” shall mean the total number of full years in which a
Participant has been employed by one or more Employers. For purposes of this
definition, a year of employment shall be a 365 day period (or 366 day period in
the case of a leap year) that, for the first year of employment, commences on
the Employee's date of hiring and that, for any subsequent year, commences on an
anniversary of that hiring date. A partial year of employment shall not be
treated as a Year of Service.
1.43 “2014 Restatement Date” shall mean May 9, 2014.
1.44 “2015 Restatement Date” shall mean November 6, 2015.
1.45 “2015 Plan Year” shall mean the Plan Year commencing 2015.
ARTICLE 2
Selection, Enrollment, Eligibility
2.1 Selection by Committee. Participation in the Plan shall be limited to
Directors and, as determined by the Committee in its sole discretion, a select
group of management or highly compensated Employees. From that group, the
Committee shall select, in its sole discretion, those individuals who may
actually participate in this Plan.
2.2 Enrollment and Eligibility Requirements; Commencement of Participation.
(a) As a condition to participation, each Director or selected Employee shall
complete, execute and return to the Committee a Plan Agreement, an Election Form
and a Beneficiary Designation Form by the deadline(s) established by the
Committee in accordance with the applicable provisions of this Plan. In
addition, the Committee shall establish from time to time such other enrollment
requirements as it determines, in its sole discretion, are necessary.



--------------------------------------------------------------------------------



(b) Each Director or selected Employee who is eligible to participate in the
Plan shall commence participation in the Plan on the date that the Committee
determines that the Director or Employee has met all enrollment requirements set
forth in this Plan and required by the Committee, including returning all
required documents to the Committee within the specified time period.
(c) If a Director or an Employee fails to meet all requirements established by
the Committee within the period required, that Director or Employee shall not be
eligible to participate in the Plan during such Plan Year.
ARTICLE 3 Deferral Commitments/Company Contribution Amounts/
Vesting/Crediting/Taxes
3.1 Minimum Annual Deferral Amount.
For each Plan Year, a Participant may elect to defer, as his or her Annual
Deferral Amount, Base Salary, Bonus, LTIP Amounts and/or Director Fees, and, for
any Plan Year commencing prior to the 2015 Restatement Date, Commissions, in the
following minimum amounts for each deferral elected:



DeferralMinimum PercentageBase Salary5%Bonus5%Commissions5%LTIP
Amounts5%Director Fees5%

3.2 Maximum Deferral.
(a) Annual Deferral Amount. For each Plan Year, a Participant may elect to
defer, as his or her Annual Deferral Amount, Base Salary, Bonus, LTIP Amounts
and/or Director Fees, and, for any Plan Year commencing prior to the 2015
Restatement Date, Commissions, up to the following maximum percentages for each
deferral elected:

DeferralMaximum PercentageBase Salary90%Bonus100% (prior to the 2015 Restatement
Date)
85% (following the 2015 Restatement Date)Commissions100%LTIP Amounts100% (prior
to the 2015 Restatement Date)
85% (following the 2015 Restatement Date)Director Fees100%

(b) Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, then to the extent
required by Section 3.3 and Code Section 409A and related Treasury Regulations,
the maximum amount of the Participant’s Base Salary, Bonus, Commissions, LTIP
Amounts or Director Fees that may be deferred by the Participant for the Plan
Year shall be determined by applying the percentages set



--------------------------------------------------------------------------------



forth in Section 3.2(a) to the portion of such compensation attributable to
services performed after the date that the Participant’s deferral election is
made.
3.3 Timing of Deferral Elections; Effect of Election Form.
(a) General Timing Rule for Deferral Elections. Except as otherwise provided in
this Section 3.3, in order for a Participant to make a valid election to defer
Base Salary, Bonus, Commissions, Director Fees and/or LTIP Amounts, the
Participant must submit an Election Form on or before the deadline established
by the Committee, which in no event shall be later than the December 31st
preceding the Plan Year in which such compensation will be earned.
Any deferral election made in accordance with this Section 3.3(a) shall be
irrevocable; provided, however, that if the Committee permits or requires
Participants to make a deferral election by the deadline described above for an
amount that qualifies as Performance-Based Compensation, the Committee may
permit a Participant to subsequently change his or her deferral election for
such compensation by submitting a new Election Form in accordance with Section
3.3(c) below.
(b) Timing of Deferral Elections for Newly Eligible Plan Participants. A
Director or selected Employee who first becomes eligible to participate in the
Plan on or after the beginning of a Plan Year, as determined in accordance with
Treas. Reg. §1.409A-2(a)(7)(i) and (ii) and the “plan aggregation” rules
provided in Treas. Reg. §1.409A-1(c)(2), may be permitted to make an election to
defer the portion of Base Salary, Bonus, Commissions, Director Fees and/or LTIP
Amounts attributable to services to be performed after such election, provided
that the Participant submits an Election Form on or before the deadline
established by the Committee, which in no event shall be later than 30 days
after the Participant first becomes eligible to participate in the Plan.
If a deferral election made in accordance with this Section 3.3(b) relates to
compensation earned based upon a specified performance period, the amount
eligible for deferral shall be equal to (i) the total amount of compensation for
the performance period, multiplied by (ii) a fraction, the numerator of which is
the number of days remaining in the service period after the Participant’s
deferral election is made, and the denominator of which is the total number of
days in the performance period.
Any deferral election made in accordance with this Section 3.3(b) shall become
irrevocable no later than the 30th day after the date the Director or selected
Employee becomes eligible to participate in the Plan.
(c) Timing of Deferral Elections for Performance-Based Compensation. Subject to
the limitations described below, the Committee may determine that an irrevocable
initial deferral election for an amount that qualifies as Performance-Based
Compensation may be made by submitting an Election Form on or before the
deadline established by the Committee, which in no event shall be later than 6
months before the end of the performance period.
In order for a Participant to be eligible to make a deferral election for
Performance-Based Compensation in accordance with the deadline established
pursuant to this



--------------------------------------------------------------------------------



Section 3.3(c), the Participant must have performed services continuously from
the later of (i) the beginning of the performance period for such compensation,
or (ii) the date upon which the performance criteria for such compensation are
established, through the date upon which the Participant makes the deferral
election for such compensation. In no event shall a deferral election submitted
under this Section 3.3(c) be permitted to apply to any amount of
Performance-Based Compensation that has become readily ascertainable.
(d) Timing Rule for Deferral of Compensation Subject to Risk of Forfeiture. With
respect to compensation (i) to which a Participant has a legally binding right
to payment in a subsequent year, and (ii) that is subject to a forfeiture
condition requiring the Participant’s continued services for a period of at
least 12 months from the date the Participant obtains the legally binding right,
the Committee may determine that an irrevocable deferral election for such
compensation may be made by timely delivering an Election Form to the Committee
in accordance with its rules and procedures, no later than the 30th day after
the Participant obtains the legally binding right to the compensation, provided
that the election is made at least 12 months in advance of the earliest date at
which the forfeiture condition could lapse, as determined in accordance with
Treas. Reg. §1.409A-2(a)(5).
Any deferral election(s) made in accordance with this Section 3.3(d) shall
become irrevocable no later than the 30th day after the Participant obtains the
legally binding right to the compensation subject to such deferral election(s).
3.4 Withholding and Crediting of Annual Deferral Amounts. For each Plan Year,
the Base Salary portion of the Annual Deferral Amount shall be withheld from
each regularly scheduled Base Salary payroll in equal amounts, as adjusted from
time to time for increases and decreases in Base Salary. The Bonus, Commissions,
LTIP Amounts and/or Director Fees portion of the Annual Deferral Amount shall be
withheld at the time the Bonus, Commissions, LTIP Amounts or Director Fees are
or otherwise would be paid to the Participant, whether or not this occurs during
the Plan Year itself. Annual Deferral Amounts shall be credited to the
Participant’s Annual Account for such Plan Year at the time such amounts would
otherwise have been paid to the Participant.
3.5 Company Contribution Amount.
(a) For each Plan Year, an Employer may be required to credit amounts to a
Participant’s Annual Account in accordance with employment or other agreements
entered into between the Participant and the Employer, which amounts shall be
part of the Participant’s Company Contribution Amount for that Plan Year. Such
amounts shall be credited to the Participant’s Annual Account for the applicable
Plan Year on the date or dates prescribed by such agreements.
(b) For each Plan Year, an Employer, in its sole discretion, may, but is not
required to, credit any amount it desires to any Participant’s Annual Account
under this Plan, which amount shall be part of the Participant’s Company
Contribution Amount for that Plan Year. The amount so credited to a Participant
may be smaller or larger than the amount credited to any other Participant, and
the amount credited to any Participant for a Plan Year may be zero, even though
one or more other Participants receive a Company Contribution Amount for that



--------------------------------------------------------------------------------



Plan Year. The Company Contribution Amount described in this Section 3.5(b), if
any, shall be credited to the Participant’s Annual Account for the applicable
Plan Year on a date or dates to be determined by the Committee.
(c) If not otherwise specified in the Participant’s employment or other
agreement entered into between the Participant and the Employer, the amount (or
the method or formula for determining the amount) of a Participant’s Company
Contribution Amount shall be set forth in writing in one or more documents,
which shall be deemed to be incorporated into this Plan in accordance with
Section 1.31, no later than the date on which such Company Contribution Amount
is credited to the applicable Annual Account of the Participant.
3.6 Vesting.
(a) A Participant shall at all times be 100% vested in the portion of his or her
Account Balance attributable to Annual Deferral Amounts, plus amounts credited
or debited on such amounts pursuant to Section 3.7.
(b) A Participant shall be vested in his or her Company Contribution Account in
accordance with the vesting schedule(s) set forth in his or her Plan Agreement,
employment agreement or any other agreement entered into between the Participant
and his or her Employer. If not addressed in such agreements, the Company shall
determine the vesting schedule for Company Contribution Amounts at the time such
contribution is made to the Participant’s Company Contribution Account.
3.7 Crediting/Debiting of Account Balances. In accordance with, and subject to,
the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant's Account Balance in accordance with the following rules:
(a) Measurement Funds. The Participant may elect one or more of the measurement
funds selected by the Committee, in its sole discretion, which are based on
certain mutual funds (the “Measurement Funds”), for the purpose of crediting or
debiting additional amounts to his or her Account Balance. As necessary, the
Committee may, in its sole discretion, discontinue, substitute or add a
Measurement Fund. Each such action will take effect as of the first day of the
first calendar quarter that begins at least 30 days after the day on which the
Committee gives Participants advance written notice of such change.
(b) Election of Measurement Funds. A Participant, in connection with his or her
initial deferral election in accordance with Section 3.3 above, shall elect, on
the Election Form, one or more Measurement Fund(s) (as described in Section
3.7(a) above) to be used to determine the amounts to be credited or debited to
his or her Account Balance. If a Participant does not elect any of the
Measurement Funds as described in the previous sentence, the Participant’s
Account Balance shall automatically be allocated into the lowest-risk
Measurement Fund, as determined by the Committee, in its sole discretion. The
Participant may (but is not required to) elect, by submitting an Election Form
to the Committee that is accepted by the Committee, to add or delete one or more
Measurement Fund(s) to be used to determine the amounts to be credited or
debited to his or her Account Balance, or to change the portion of his or her
Account Balance allocated to each previously or newly elected Measurement Fund.
If an



--------------------------------------------------------------------------------



election is made in accordance with the previous sentence, it shall apply as of
the first business day deemed reasonably practicable by the Committee, in its
sole discretion, and shall continue thereafter for each subsequent day in which
the Participant participates in the Plan, unless changed in accordance with the
previous sentence. Notwithstanding the foregoing, the Committee, in its sole
discretion, may impose limitations on the frequency with which one or more of
the Measurement Funds elected in accordance with this Section 3.7(b) may be
added or deleted by such Participant; furthermore, the Committee, in its sole
discretion, may impose limitations on the frequency with which the Participant
may change the portion of his or her Account Balance allocated to each
previously or newly elected Measurement Fund.
(c) Proportionate Allocation. In making any election described in Section 3.7(b)
above, the Participant shall specify on the Election Form, in increments of one
percent (1%), the percentage of his or her Account Balance or Measurement Fund,
as applicable, to be allocated/reallocated.
(d) Crediting or Debiting Method. The performance of each Measurement Fund
(either positive or negative) will be determined on a daily basis based on the
manner in which such Participant’s Account Balance has been hypothetically
allocated among the Measurement Funds by the Participant.
(e) No Actual Investment. Notwithstanding any other provision of this Plan that
may be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant's election of any such Measurement
Fund, the allocation of his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant's Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund. In the event that the Company or the Trustee (as that term is defined in
the Trust), in its own discretion, decides to invest funds in any or all of the
investments on which the Measurement Funds are based, no Participant shall have
any rights in or to such investments themselves. Without limiting the foregoing,
a Participant's Account Balance shall at all times be a bookkeeping entry only
and shall not represent any investment made on his or her behalf by the Company
or the Trust; the Participant shall at all times remain an unsecured creditor of
the Company.
3.8 FICA and Other Taxes.
(a) Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Salary, Bonus, Commissions
and/or LTIP Amounts that is not being deferred, in a manner determined by the
Employer(s), the Participant’s share of FICA and other employment taxes on such
Annual Deferral Amount. If necessary, the Committee may reduce the Annual
Deferral Amount in order to comply with this Section 3.8.
(b) Company Contribution Amounts. When a Participant becomes vested in a portion
of his or her Account Balance attributable to any Company Contribution Amounts,
the Participant’s Employer(s) shall withhold from that portion of the
Participant’s Base Salary, Bonus, Commissions and/or LTIP Amounts that is not
deferred, in a manner determined by the



--------------------------------------------------------------------------------



Employer(s), the Participant’s share of FICA and other employment taxes on such
amounts. If necessary, the Committee may reduce the vested portion of the
Participant’s Company Contribution Amount, as applicable, in order to comply
with this Section 3.8.
(c) Distributions. The Participant’s Employer(s), or the trustee of the Trust,
shall withhold from any payments made to a Participant under this Plan all
federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust.
ARTICLE 4 Scheduled Distribution; Unforeseeable Emergencies
4.1 Scheduled Distributions. In connection with each election to defer an Annual
Deferral Amount, a Participant may elect to receive (i) in the case of Annual
Deferral Amounts preceding the Restatement Date, all or a portion of such Annual
Deferral Amount and (ii) in the case of Annual Deferral Amounts following the
Restatement Date, all of such Annual Deferral Amounts, plus amounts credited or
debited on that amount pursuant to Section 3.7, in the form of a lump sum
payment, calculated as of the close of business on or around the Benefit
Distribution Date designated by the Participant in accordance with this Section
(a “Scheduled Distribution”). The Benefit Distribution Date for the amount
subject to a Scheduled Distribution election shall be the first day of any Plan
Year designated by the Participant, which may be the 5th, 10th, or 15th Plan
Year after the end of the Plan Year to which the Participant’s deferral election
relates, unless otherwise provided on an Election Form approved by the
Committee.
Subject to the other terms and conditions of this Plan, each Scheduled
Distribution elected shall be paid out during a 30 day period commencing
immediately after the Benefit Distribution Date. By way of example, if a
Scheduled Distribution is elected for Annual Deferral Amounts that are earned in
the Plan Year commencing January 1, 2015, the earliest Benefit Distribution Date
that may be designated by a Participant would be January 1, 2021, and the
Scheduled Distribution would be paid out during the 30 day period commencing
immediately after such Benefit Distribution Date.
4.2 Other Benefits Take Precedence Over Scheduled Distributions. Should an event
occur prior to any Benefit Distribution Date designated for a Scheduled
Distribution that would trigger a benefit under Articles 5 through 9, as
applicable, all amounts subject to a Scheduled Distribution election shall be
paid in accordance with the other applicable provisions of the Plan and not in
accordance with this Article 4.
4.3 Unforeseeable Emergencies.
(a) If a Participant experiences an Unforeseeable Emergency prior to the
occurrence of a distribution event described in Articles 5 through 9, as
applicable, the Participant may petition the Committee to receive a partial or
full payout from the Plan. The payout, if any, from the Plan shall not exceed
the lesser of (i) the Participant's vested Account Balance, calculated as of the
close of business on or around the Benefit Distribution Date for such payout, as
determined by the Committee in accordance with provisions set forth below, or
(ii) the amount necessary to satisfy the Unforeseeable Emergency, plus amounts
necessary to pay Federal, state, or local income taxes or penalties reasonably
anticipated as a result of the distribution. A



--------------------------------------------------------------------------------



Participant shall not be eligible to receive a payout from the Plan to the
extent that the Unforeseeable Emergency is or may be relieved (A) through
reimbursement or compensation by insurance or otherwise, (B) by liquidation of
the Participant’s assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship or (C) by cessation of deferrals under
this Plan.
If the Committee, in its sole discretion, approves a Participant’s petition for
payout from the Plan, the Participant’s Benefit Distribution Date for such
payout shall be the date on which such Committee approval occurs and such payout
shall be distributed to the Participant in a lump sum no later than 30 days
after such Benefit Distribution Date. In addition, in the event of such approval
the Participant’s outstanding deferral elections under the Plan shall be
cancelled.
(b) A Participant’s deferral elections under this Plan shall also be cancelled
to the extent the Committee determines that such action is required for the
Participant to obtain a hardship distribution from an Employer’s 401(k) Plan
pursuant to Treas. Reg. §1.401(k)-1(d)(3).
ARTICLE 5
Change in Control Benefit
5.1 Change in Control Benefit.
(a) Newly Eligible Participants. A Participant, in connection with his or her
commencement of participation in the Plan, shall have an opportunity to
irrevocably elect to receive his or her vested Account Balance in the form of a
lump sum payment in the event that a Change in Control occurs prior to the
Participant’s Separation from Service, Disability or death (the “Change in
Control Benefit”).
(b) Existing Participants as of 2014 Restatement Date. Notwithstanding anything
to the contrary in Section 5.1(a) hereof, a Pre-2014 Restatement Participant
shall have a one-time opportunity to irrevocably elect, prior to the deadline
established by the Committee for deferrals relating to the 2015 Plan Year, a
Change in Control Benefit (if the Pre-2014 Restatement Participant had not
previously elected a Change in Control Benefit) or to revoke a Change in Control
Benefit (if the Pre-2014 Restatement Participant had previously elected a Change
in Control Benefit), in each case, with respect to Annual Accounts that accrue
on and after the commencement of the 2015 Plan Year. For the avoidance of any
doubt, the one-time election contemplated under the foregoing sentence shall
replace and supersede any Change in Control Benefit election made with respect
to a Pre-2014 Restatement Participant’s Annual Accounts that accrue on and after
the commencement of the 2015 Plan Year, but the one-time election shall have no
effect on a Pre-2014 Restatement Participant’s election made pursuant to Section
5.1(a) above with respect to Annual Accounts relating to Annual Deferral Amounts
deferred prior to the commencement of the 2015 Plan Year.
(c) Failure to Elect. If a Participant elects not to receive a Change in Control
Benefit in Sections 5(a) and 5(b) above, or fails to make an election in
connection with his or her commencement of participation in the Plan or pursuant
to the one-time election opportunity



--------------------------------------------------------------------------------



provided under Section 5(b) above, the Participant’s Account Balance shall be
paid in accordance with the other applicable provisions of the Plan.
(d) Benefit Distribution Date. The Benefit Distribution Date for the Change in
Control Benefit elected in Sections 5(a) and 5(b) above, if any, shall be the
date on which the Change in Control occurs.
5.2 Payment of Change in Control Benefit. The Change in Control Benefit, if any,
shall be calculated as of the close of business on or around the Participant’s
Benefit Distribution Date, as determined by the Committee, and paid to the
Participant no later than 30 days after the Participant’s Benefit Distribution
Date.
ARTICLE 6 Retirement Benefit
6.1 Retirement Benefit. If a Participant experiences a Separation from Service
that qualifies as a Retirement, the Participant shall be eligible to receive his
or her vested Account Balance in either a lump sum or annual installment
payments, as elected by the Participant in accordance with Section 6.2 (the
“Retirement Benefit”). A Participant’s Retirement Benefit shall be calculated as
of the close of business on or around the applicable Benefit Distribution Date
for such benefit, which shall be the first day after the end of the 6-month
period immediately following the date on which the Participant experiences such
Separation from Service.
6.2 Payment of Retirement Benefit.
(a) Elections Prior to Restatement Date. A Participant, in connection with his
or her commencement of participation in the Plan prior to the Restatement Date,
shall elect on an Election Form to receive the Retirement Benefit in a lump sum
or pursuant to an Annual Installment Method of 5, 10 or 15 years.
(b) Elections Following Restatement Date and Prior to 2014 Restatement Date. In
connection with his or her participation in the Plan following the Restatement
Date but prior to the 2014 Restatement Date, a Participant, in connection with
each election to defer an Annual Deferral Amount, shall elect on an Election
Form to receive the portion of the Retirement Benefit relating to the applicable
elected Annual Deferral Amounts that accrue in an Annual Account in a lump sum
or pursuant to an Annual Installment Method of 5, 10 or 15 years.
(c) Elections Following 2014 Restatement Date. A Participant, in connection with
his or her commencement of participation in the Plan following the 2014
Restatement Date, shall elect on an Election Form to receive the Retirement
Benefit in the form of a lump sum or pursuant to an Annual Installment Method of
5, 10 or 15 years. Notwithstanding anything to the contrary in Section 6.2(b), a
Pre-2014 Restatement Participant, in connection with his or her continuing
participation in the Plan, shall elect on an Election Form, prior to the
deadline established by the Committee for deferrals relating to the 2015 Plan
Year, to receive the Retirement Benefit for all Annual Deferral Amounts that
accrue in Annual Accounts on and after the commencement of the 2015 Plan Year in
the form of a lump sum or pursuant to an Annual Installment Method of 5, 10 or
15 years. For the avoidance of any doubt,



--------------------------------------------------------------------------------



the election contemplated under the foregoing sentence shall apply to a
Participant’s Annual Accounts that accrue on and after the commencement of the
2015 Plan Year.
(d) Failure to Elect. If a Participant does not make any election with respect
to the payment of the Retirement Benefit, then such Participant shall be deemed
to have elected to receive the Retirement Benefit as a lump sum.
(e) Benefit Distribution Date. The lump sum payment shall be made, or
installment payments shall commence, no later than 30 days after the
Participant’s Benefit Distribution Date. Remaining installments, if any, shall
be paid no later than 30 days after each anniversary of the Participant’s
Benefit Distribution Date.
ARTICLE 7 Termination Benefit
7.1 Termination Benefit. If a Participant experiences a Separation from Service
that does not qualify as a Retirement, the Participant shall receive his or her
vested Account Balance in the form of a lump sum payment (the “Termination
Benefit”). A Participant’s Termination Benefit shall be calculated as of the
close of business on or around the Benefit Distribution Date for such benefit,
which shall be the first day after the end of the 6-month period immediately
following the date on which the Participant experiences such Separation from
Service
7.2 Payment of Termination Benefit. The Termination Benefit shall be paid to the
Participant no later than 30 days after the Participant’s Benefit Distribution
Date.
ARTICLE 8 Disability Benefit
8.1 Disability Benefit. If a Participant becomes Disabled prior to the
occurrence of a distribution event described in Articles 5 through 7, as
applicable, the Participant shall receive his or her vested Account Balance in
the form of a lump sum payment (the “Disability Benefit”). The Disability
Benefit shall be calculated as of the close of business on or around the
Participant’s Benefit Distribution Date for such benefit, which shall be the
date on which the Participant becomes Disabled.
8.2 Payment of Disability Benefit. The Disability Benefit shall be paid to the
Participant no later than 30 days after the Participant’s Benefit Distribution
Date.
ARTICLE 9 Death Benefit
9.1 Death Benefit. In the event of a Participant’s death prior to the complete
distribution of his or her vested Account Balance, the Participant's
Beneficiary(ies) shall receive the Participant's unpaid vested Account Balance
in a lump sum payment (the “Death Benefit”). The Death Benefit shall be
calculated as of the close of business on or around the Benefit Distribution
Date for such benefit, which shall be the date on which the Committee is
provided with proof that is satisfactory to the Committee of the Participant’s
death.
9.2 Payment of Death Benefit. The Death Benefit shall be paid to the
Participant’s Beneficiary(ies) no later than 30 days after the Participant’s
Benefit Distribution Date.



--------------------------------------------------------------------------------



ARTICLE 10 Beneficiary Designation
10.1 Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.
10.2 Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee's rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary, the
Committee may, in its sole discretion, determine that spousal consent is
required to be provided in a form designated by the Committee, executed by such
Participant's spouse and returned to the Committee. Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled. The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by the Participant and accepted by
the Committee prior to his or her death.
10.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Committee
or its designated agent.
10.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 10.1, 10.2 and 10.3 above or, if all
designated Beneficia­ries predecease the Participant or die prior to complete
distribution of the Participant's benefits, then the Participant's designated
Beneficiary shall be deemed to be his or her surviving spouse. If the
Participant has no surviving spouse, the benefits remaining under the Plan to be
paid to a Beneficiary shall be payable to the executor or personal
representative of the Participant's estate.
10.5 Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant's Employer to
withhold such payments until this matter is resolved to the Committee's
satisfaction.
10.6 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant's Plan Agreement shall terminate upon such full payment of
benefits.
ARTICLE 11 Leave of Absence
11.1 Paid Leave of Absence. If a Participant is authorized by the Participant's
Employer to take a paid leave of absence from the employment of the Employer,
and such leave of absence does not constitute a Separation from Service, (a) the
Partici­pant shall continue to be



--------------------------------------------------------------------------------



considered eligible for the benefits provided under the Plan, and (b) the Annual
Deferral Amount shall continue to be withheld during such paid leave of absence
in accordance with Section 3.3.
11.2 Unpaid Leave of Absence. If a Participant is authorized by the
Participant's Employer to take an unpaid leave of absence from the employ­ment
of the Employer for any reason, and such leave of absence does not constitute a
Separation from Service, such Participant shall continue to be eligible for the
benefits provided under the Plan. During the unpaid leave of absence, the
Participant shall not be allowed to make any additional deferral elections.
However, if the Participant returns to employment, the Participant may elect to
defer an Annual Deferral Amount for the Plan Year following his or her return to
employment and for every Plan Year thereafter while a Participant in the Plan,
provided such deferral elections are otherwise allowed and an Election Form is
delivered to and accepted by the Committee for each such election in accordance
with Section 3.3 above.
ARTICLE 12 Termination and Suspension of Plan, Amendment or Modification
12.1 Termination and Suspension of Plan. Although the Company anticipates that
it will continue the Plan for an indefinite period of time, there is no
guarantee that the Company will continue the Plan or will not terminate or
suspend the Plan at any time in the future. Accordingly, the Company reserves
the right to, and the Board and the Compensation Committee are each vested with
the authority to, terminate or suspend the Plan with respect to all of its
Participants. In the event of a Plan termination or suspension no new deferral
elections shall be permitted for the affected Participants and such Participants
shall no longer be eligible to receive new company contributions. However, after
the Plan termination or suspension the Account Balances of such Participants
shall continue to be credited with Annual Deferral Amounts attributable to a
deferral election that was in effect prior to the Plan termination or suspension
to the extent deemed necessary to comply with Code Section 409A and related
Treasury Regulations, and additional amounts shall continue to credited or
debited to such Participants’ Account Balances pursuant to Section 3.7. The
Measurement Funds available to Participants following the termination or
suspension of the Plan shall be comparable in number and type to those
Measurement Funds available to Participants in the Plan Year preceding the Plan
Year in which the Plan termination or suspension is effective. In addition,
following a Plan termination or suspension, Participant Account Balances shall
remain in the Plan and shall not be distributed until such amounts become
eligible for distribution in accordance with the other applicable provisions of
the Plan. Notwithstanding the preceding sentence, to the extent permitted by
Treas. Reg. §1.409A-3(j)(4)(ix), the Company may provide, through action taken
by the Board or the Compensation Committee, that upon termination of the Plan,
all Account Balances of the Participants shall be distributed, subject to and in
accordance with any rules established by the Company deemed necessary to comply
with the applicable requirements and limitations of Treas. Reg.
§1.409A-3(j)(4)(ix). A Plan may be suspended for a specified or an indefinite
Period, as determined in the sole discretion of the Board or the Compensation
Committee. Upon resumption of the Plan after its suspension, the Committee shall
select the individuals who will be eligible to participate in the Plan in
accordance with Section 2.1 hereof following resumption of the Plan. The
provisions of the Plan that are in effect as of the date the Plan is suspended
shall continue to apply upon resumption of the Plan, unless otherwise amended
pursuant to Section 12.2.



--------------------------------------------------------------------------------



12.2 Amendment. The Board or the Compensation Committee may, at any time, amend
or modify the Plan in whole or in part. Notwithstanding the foregoing, (i) no
amendment or modification shall be effective to decrease the value of a
Participant's vested Account Balance in existence at the time the amendment or
modification is made, and (ii) no amendment or modification of this Section 12.2
or Section 13.2 of the Plan shall be effective without the written consent of
the Participant.
12.3 Plan Agreement. Despite the provisions of Sections 12.1, if a Participant's
Plan Agreement contains benefits or limitations that are not in this Plan
document, the Board or the Compensation Committee may only amend or terminate
such provisions with the written consent of the Participant.
12.4 Effect of Payment. The full payment of the Participant’s vested Account
Balance in accordance with the applicable provisions of the Plan shall
completely discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan, and the Participant's Plan Agreement shall
terminate.
ARTICLE 13 Administration
13.1 Committee Duties. Except as otherwise provided in this Article 13, this
Plan shall be administered by a Committee, which shall consist of the Board, or
such committee as the Board shall appoint. The members of the Committee need not
be members of the Board and may be Participants under this Plan. The Committee
shall also have the discretion and authority to (a) make, amend, interpret, and
enforce all appropriate rules and regulations for the administration of this
Plan, and (b) decide or resolve any and all questions, including benefit
entitlement determinations and interpretations of this Plan, as may arise in
connection with the Plan. Any individual serving on the Committee who is a
Participant shall not vote or act on any matter relating solely to himself or
herself. When making a determination or calculation, the Committee shall be
entitled to rely on information furnished by a Participant or the Company.
13.2 Administration Upon Change In Control. For purposes of this Plan, the
Committee shall be the “Administrator” at all times prior to the occurrence of a
Change in Control. Within one hundred and twenty (120) days following a Change
in Control, an independent third party “Administrator” may be selected by the
individual who, immediately prior to the Change in Control, was the Company’s
Chief Executive Officer or, if not so identified, the Company’s highest ranking
officer (the “Ex-CEO”). The Committee, as constituted prior to the Change in
Control, shall continue to be the Administrator until the earlier of (i) the
date on which such independent third party is selected and approved, or (ii) the
expiration of the one hundred and twenty (120) day period following the Change
in Control. If an independent third party is not selected within one hundred and
twenty (120) days of such Change in Control, the Committee, as described in
Section 13.1 above, shall be the Administrator. The Administrator shall continue
to have the discretionary power to determine all questions arising in connection
with the administration of the Plan and the interpretation of the Plan and Trust
including, but not limited to benefit entitlement determinations; provided,
however, upon and after the occurrence of a Change in Control, only the Trustee
shall have the power to direct the investment of Plan or Trust assets or select
any investment manager or custodial firm for the Plan or Trust. Upon and after
the occurrence of a Change in Control, the



--------------------------------------------------------------------------------



Company must: (1) pay all reasonable administrative expenses and fees of the
Administrator; (2) indemnify the Administrator against any costs, expenses and
liabilities including, without limitation, attorney’s fees and expenses arising
in connection with the performance of the Administrator hereunder, except with
respect to matters resulting from the gross negligence or willful misconduct of
the Administrator or its employees or agents; and (3) supply full and timely
information to the Administrator on all matters relating to the Plan, the Trust,
the Participants and their Beneficiaries, the Account Balances of the
Participants, the date and circumstances of the Retirement, Disability, death or
Separation from Service of the Participants, and such other pertinent
information as the Administrator may reasonably require. Upon and after a Change
in Control, the Administrator may be terminated (and a replacement appointed) by
the Trustee only with the approval of the Ex-CEO. Upon and after a Change in
Control, the Administrator may not be terminated by the Company.
13.3 Agents. In the administration of this Plan, the Committee or the
Administrator, as applicable, may, from time to time, employ agents and delegate
to them such administrative duties as it sees fit (including acting through a
duly appointed representative) and may from time to time consult with counsel.
13.4 Binding Effect of Decisions. The decision or action of the Committee or
Administrator, as applicable, with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.
13.5 Indemnity of Committee. All Employers shall indemnify and hold harmless the
members of the Committee, any Employee to whom the duties of the Committee may
be delegated, and the Administrator against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Committee, any of
its members, any such Employee or the Administrator.
13.6 Employer Information. To enable the Committee and/or Administrator to
perform its functions, the Company and each Employer shall supply full and
timely information to the Committee and/or Administrator, as the case may be, on
all matters relating to the Plan, the Trust, the Participants and their
Beneficiaries, the Account Balances of the Participants, the compensation of its
Participants, the date and circum­stances of the Separation from Service,
Disability or death of its Participants, and such other pertinent information as
the Committee or Administrator may reasonably require.
ARTICLE 14 Other Benefits and Agreements
14.1 Coordination with Other Benefits. The benefits provided for a Participant
and Participant's Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant's Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.
ARTICLE 15 Claims Procedures



--------------------------------------------------------------------------------



15.1 Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.
15.2 Notification of Decision. The Committee shall consider a Claimant's claim
within a reasonable time, but no later than 90 days after receiving the claim.
If the Committee determines that special circumstances require an extension of
time for processing the claim, written notice of the extension shall be
furnished to the Claimant prior to the termination of the initial 90 day period.
In no event shall such extension exceed a period of 90 days from the end of the
initial period. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Committee expects to
render the benefit determination. The Committee shall notify the Claimant in
writing:
(a) that the Claimant's requested determination has been made, and that the
claim has been allowed in full; or
(b) that the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant's requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:
(i) the specific reason(s) for the denial of the claim, or any part of it;
(ii) specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;
(iii) a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;
(iv) an explanation of the claim review procedure set forth in Section 15.3
below; and
(v) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.
15.3 Review of a Denied Claim. On or before 60 days after receiving a notice
from the Committee that a claim has been denied, in whole or in part, a Claimant
(or the Claimant's duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim. The Claimant (or the
Claimant's duly authorized representative):
(a) may, upon request and free of charge, have reasonable access to, and copies
of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claim for benefits;



--------------------------------------------------------------------------------



(b) may submit written comments or other documents; and/or
(c) may request a hearing, which the Committee, in its sole discretion, may
grant.
15.4 Decision on Review. The Committee shall render its decision on review
promptly, and no later than 60 days after the Committee receives the Claimant’s
written request for a review of the denial of the claim. If the Committee
determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial 60 day period. In no event
shall such extension exceed a period of 60 days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
benefit determination. In rendering its decision, the Committee shall take into
account all comments, documents, records and other information submitted by the
Claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination. The decision must
be written in a manner calculated to be understood by the Claimant, and it must
contain:
(a) specific reasons for the decision;
(b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based;
(c) a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and
(d) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a).
15.5 Legal Action. A Claimant's compliance with the foregoing provisions of this
Article 15 is a mandatory prerequisite to a Claimant's right to commence any
legal action with respect to any claim for benefits under this Plan.
ARTICLE 16 Trust
16.1 Establishment of the Trust. In order to provide assets from which to
fulfill its obligations to the Participants and their Beneficiaries under the
Plan, the Company may establish a trust by a trust agreement with a third party,
the trustee, to which each Employer may, in its discretion, contribute cash or
other property, including securities issued by the Company, to provide for the
benefit payments under the Plan (the “Trust”).
16.2 Interrelationship of the Plan and the Trust. The provisions of the Plan and
the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants and the creditors of the Employers to the
assets transferred to the Trust. Each Employer shall at all times remain liable
to carry out its obligations under the Plan.



--------------------------------------------------------------------------------



16.3 Distributions From the Trust. Each Employer's obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer's obligations under
this Plan.
ARTICLE 17 Miscellaneous
17.1 Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted (a) to the extent possible in a manner
consistent with the intent described in the preceding sentence, and (b) in
accordance with Code Section 409A and related Treasury guidance and Regulations.
17.2 Unsecured General Creditor. Participants and their Bene­ficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer's assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer's obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.
17.3 Employer's Liability. An Employer's liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement, as entered into
between the Employer and a Participant. An Employer shall have no obliga­tion to
a Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.
17.4 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transfer­able. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant's or any other person's bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.
17.5 Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between any Employer and
the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer,
either as an Employee or a Director, or to inter­fere with the right of any
Employer to discipline or discharge the Participant at any time.
17.6 Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administra­tion of the Plan and



--------------------------------------------------------------------------------



the payments of benefits hereunder, including but not limited to taking such
physical examinations as the Committee may deem necessary.
17.7 Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.
17.8 Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.
17.9 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
Delaware without regard to its conflicts of laws principles.
17.10 Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

Trimble Inc.Attn: General Counsel – Urgent Notice935 Stewart DriveSunnyvale,
California 94085

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.
17.11 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant's Employer and its successors and assigns and the
Participant and the Participant's designated Beneficiaries.
17.12 Spouse's Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse's will, nor shall such interest pass
under the laws of intestate succession.
17.13 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.
17.14 Incompetent. If the Committee determines in its discretion that a benefit
under this Plan is to be paid to a minor, a person declared incompetent or to a
person incapable of handling the disposition of that person's property, the
Committee may direct payment of such



--------------------------------------------------------------------------------



benefit to the guardian, legal representative or person having the care and
custody of such minor, incompetent or incapable person. The Committee may
require proof of minority, incompetence, incapacity or guardianship, as it may
deem appropriate prior to distribution of the benefit. Any payment of a benefit
shall be a payment for the account of the Participant and the Participant's
Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Plan for such payment amount.
17.15 Domestic Relations Orders. If necessary to comply with a domestic
relations order, as defined in Code Section 414(p)(1)(B), pursuant to which a
court has determined that a spouse or former spouse of a Participant has an
interest in the Participant’s benefits under the Plan, the Committee shall have
the right to immediately distribute the spouse’s or former spouse’s interest in
the Participant’s benefits under the Plan to such spouse or former spouse.
17.16 Insurance. The Employers, on their own behalf or on behalf of the trustee
of the Trust, and, in their sole discretion, may apply for and procure insurance
on the life of the Participant, in such amounts and in such forms as the Trust
may choose. The Employers or the trustee of the Trust, as the case may be, shall
be the sole owner and beneficiary of any such insurance. The Participant shall
have no interest whatsoever in any such policy or policies, and at the request
of the Employers shall submit to medical examinations and supply such
information and execute such documents as may be required by the insurance
company or companies to whom the Employers have applied for insurance.
17.17 Distribution in the Event of Income Inclusion Under Code Section 409A. If
any portion of a Participant’s Account Balance under this Plan is required to be
included in income by the Participant prior to receipt due to a failure of this
Plan to comply with the requirements of Code Section 409A and related Treasury
Regulations, the Committee may determine that such Participant shall receive a
distribution from the Plan in an amount equal to the lesser of (i) the portion
of his or her Account Balance required to be included in income as a result of
the failure of the Plan to comply with the requirements of Code Section 409A and
related Treasury Regulations, or (ii) the unpaid vested Account Balance.
17.18 Deduction Limitation on Benefit Payments. If an Employer reasonably
anticipates that the Employer’s deduction with respect to any distribution from
this Plan would be limited or eliminated by application of Code Section 162(m),
then to the extent permitted by Treas. Reg. §1.409A-2(b)(7)(i), payment shall be
delayed as deemed necessary to ensure that the entire amount of any distribution
from this Plan is deductible. Any amounts for which distribution is delayed
pursuant to this Section shall continue to be credited/debited with additional
amounts in accordance with Section 3.7. The delayed amounts (and any amounts
credited thereon) shall be distributed to the Participant (or his or her
Beneficiary in the event of the Participant’s death) at the earliest date the
Employer reasonably anticipates that the deduction of the payment of the amount
will not be limited or eliminated by application of Code Section 162(m). In the
event that such date is determined to be after a Participant’s Separation from
Service, then to the extent deemed necessary to comply with Treas. Reg.
§1.409A-3(i)(2), the delayed payment shall not made before the end of the
six-month period following such Participant’s Separation from Service.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has signed this Plan document as of
___________________, 2020.
“Company”
Trimble Inc., a Delaware corporation


By: __________________________________
Title: _________________________________







